



ALEXANDER & BALDWIN, INC. EXCESS BENEFITS PLAN


AMENDMENT NO. 2


The Alexander & Baldwin, Inc. Excess Benefits Plan, effective June 29, 2012,
hereinafter referred to as the “Plan,” is hereby amended effective on and after
January 1, 2020, as follows:


1.    Section 1.01 shall be deleted in its entirety and replaced with the
following:


1.01. Establishment of Plan. Pursuant to a corporate reorganization, Alexander &
Baldwin, Inc., a Hawaii corporation incorporated in 1900 (“Original A&B”),
became a wholly-owned subsidiary of Alexander & Baldwin Holdings, Inc.
(“Holdings”) and Original A&B was converted into Alexander & Baldwin, LLC. As
part of the reorganization, Holdings assumed all the liabilities under the A&B
Excess Benefits Plan (the “Prior Plan”). On the Distribution Date (as defined
below), Holdings separated from Alexander & Baldwin, Inc., a Hawaii corporation
incorporated in 2012 (“A&B”), and the Alexander & Baldwin, Inc. Excess Benefits
Plan (the “Plan”) was established effective as of the Distribution Date. As part
of the separation from Holdings, A&B has assumed that the portion of the
liabilities of the Prior Plan attributable to “New A&B Participants” (as defined
in the Employee Matters Agreement by and between Holdings and A&B dated as of
June 8, 2012) (the “Assumed Liabilities”). On and after the Distribution Date,
all participants’ Assumed Liabilities shall be payable from this Plan rather
than the Prior Plan. Effective as of the close of business on December 31, 2019,
each Participant’s account balance maintained under Section 4.03 of the Plan is
frozen with respect to any and all accruals, contributions or credits other than
interest or investment crediting options described in Section 4.03(a) of the
Plan.


2.    Section 4.03 shall be deleted in its entirety and replaced with the
following:


4.03. Maintenance of Accounts. The Administrator shall establish and maintain an
individual account for each Participant. For all calendar years beginning prior
to January 1, 2020, the Administrator shall annually credit to a Participant’s
account as of the end of each year an amount equal to the difference between (i)
the employer contribution and forfeitures that would have been allocated to such
Participant’s account under the A&B Profit Sharing Plan with respect to such
year were such allocation to be made without regard to the limitations of
Sections 401(a)(17) and 415 of the Code and (ii) the amount actually allocated
to such Participant’s account after having taken such limitations into account.
For the purposes of this Plan, the benefit to which the Participant is entitled
under the A&B Profit Sharing Plan shall be determined by including as part of
the Participant’s compensation all deferred base salary. Subject to the
provisions stated below, and pursuant to procedures determined by the Committee,
or by the committee or individual(s) to which such authority is delegated, the
Participant may make an election (“Conversion Election”) to have all or any
portion of the amount that is credited to his account, converted into common
stock-equivalent units which will be valued from time to time on the basis of
the Fair Market Value of Original A&B common stock. Notwithstanding the
foregoing, effective February 1, 2012, a Participant may not make a Conversion
Election with respect to amounts credited to his account under the Plan, and all
existing common stock equivalent units in a Participant’s account will be
converted to cash credits equal to the Fair Market Value of an equivalent number
of shares of Original A&B common stock as of the first day of the month after
A&B notifies all affected Participants of such conversion or such later date as
required by any applicable securities laws (the “Conversion Date”). Effective as
of the Conversion Date, the portion of a Participant’s account so converted to
cash credits shall begin to earn interest in accordance with paragraph (a) below
and shall cease earning dividend-equivalent credits in accordance with paragraph
(b) below.


From time to time, the value of each account shall be adjusted to reflect an
investment return on the balance credited to such account, and such value and
adjustments periodically shall be communicated to each Participant. Such
periodic valuation shall be made as follows:


(a)Profit Sharing Cash Account.
  
(1)    Except as otherwise provided below in Section 4.3(a)(2), the portion of
the Participant’s account valued in cash shall be credited with interest,
compounded annually, at an annual rate equal to 1% above the New York Federal
Reserve Bank discount rate in effect as of the date interest is computed and
credited. Interest shall be computed and credited as of such date and on such
account balance as specified by the Administrator. In the absence of such
specifications, interest shall be credited and computed as of January 1 of each
year on the balance of the account on the preceding January 1 or, if payments
have been made out of an account during the preceding year, on the average
balance of that account during the preceding year.


(2)    The Administrator shall have the power, in its sole discretion, to
replace the interest crediting in paragraph (1) above with investment crediting
options for a Participant’s account and the Administrator may provide a
Participant with the right to select from investment crediting options selected
by the Administrator. The Administrator shall have sole discretion to determine
the type of investments (such as mutual funds, bonds, money-market accounts,
etc.) that shall be the investment crediting options available to Participants
under the Plan. All investment crediting options will be merely bookkeeping
entries to track the value of a Participant’s Account and shall not give the
Participant any ownership interest, security or other rights to any specific
property of the Employer. All investment crediting, whether earnings or losses,
will be credited to the Participant’s account in accordance with such procedures
as are established by the Administrator, but no later than December 31st of the
year in which the investment crediting is earned.


(b)    Common Stock-Equivalent Units


(1)     The common stock-equivalent units will be credited, at the time
dividends are paid on outstanding shares of Original A&B common stock, with an
amount (“dividend equivalent credits”) equal to the dividends which otherwise
would be paid if the number of common stock-equivalent units in the
Participant’s account were actually outstanding shares of Original A&B common
stock.


(2)    Dividend-equivalent credits will be applied in the manner of a dividend
reinvestment plan to purchase additional common stock-equivalent units valued at
Fair Market Value on the applicable dividend payment date.


(3)    Pursuant to procedures determined by the Committee, or by the committee
or individual(s) to which such authority is delegated, a Participant may elect
to have all or a portion of the Participant’s common stock-equivalent units
converted into cash on the basis of the Fair Market Value (at date of
conversion) of the shares of Original A&B common stock represented by such
units; provided, however, that Participants may not make such an election if
they are Section 16 Insiders at the time of such election. Any portion so
converted to cash shall begin to earn interest in accordance with paragraph (a)
above, and shall stop earning dividend-equivalent credits.


(4)    Any common stock-equivalent units credited to a Participant’s account
shall automatically be converted into cash, on the basis of the Fair Market
Value (at the date of conversion) of the shares of Original A&B common stock
represented by such units, upon the Participant’s Separation from Service with
the Employer for any reason. Any amounts so converted to cash shall begin to
earn interest in accordance with paragraph (a) above.


The account of each Participant shall be entered on the employer’s books as a
liability, payable when due out of general assets. The Employer may establish
and maintain a “rabbi” trust, which shall be an irrevocable grantor trust in
which the Employer may deposit amounts for the payment of benefits pursuant to
the terms and conditions of the Plan. The rabbi trust assets shall be subject to
the claims of the Employer’s creditors in the event of the Employer’s bankruptcy
or insolvency, until paid to the Participant (or Beneficiary(ies), if
applicable). The “rabbi” trust shall be part of an unfunded arrangement
providing deferred compensation to a select group of management or highly
compensated employees for purposes of Title I of ERISA.


For the avoidance of doubt, as of close of business on December 31, 2019, a
Participant’s Account shall receive no additional accruals, contributions, or
credits other than the interest or gains and losses from investment crediting
options under Section 4.03 for any calendar year beginning on or after January
1, 2020.


IN WITNESS WHEREOF, Alexander & Baldwin, Inc. has caused this Amendment to be
executed on its behalf by its duly authorized officers on this 20th day of
December, 2019.




ALEXANDER & BALDWIN, INC.




By: /s/ Nelson N. S. Chun
Its Senior Vice President




By: /s/ Alyson J. Nakamura
Its Secretary
 


